[Cite as Union Hosp. v. Beach, 2016-Ohio-7058.]


                                     wCOURT OF APPEALS
                                 TUSCARAWAS COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


UNION HOSPITAL                                    :   JUDGES:
                                                  :   Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                      :   Hon. Wiliam B. Hoffman, J.
                                                  :   Hon. Craig R. Baldwin, J.
-vs-                                              :
                                                  :
THOMAS BEACH                                      :   Case No. 2016 AP 05 0027
                                                  :
        Defendant - Appellant                     :   OPINION



CHARACTER OF PROCEEDING:                              Appeal from the New Philadelphia
                                                      Municipal Court, Case No. CVF-
                                                      1500320




JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     September 27, 2016




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

DAVID A. SED                                          BRAD L. HILLYER
269 West Main Street, P.O. Box 672                    Connolly, Hillyer & Ong
Ravenna, Ohio 44266                                   201 N. Main Street, P.O. Box 272
                                                      Uhrichsville, Ohio 44683
Tuscarawas County, Case No. 2016 AP 05 0027                                             2



Baldwin, J.

      {¶1}    Defendant-appellant Thomas Beach appeals from the April 15, 2016

Judgment Entry of the New Philadelphia Municipal Court.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    Appellant Thomas Beach and his wife, Linda Beach, each received medical

services from appellee Union Hospital in 2013. On May 12, 2013, Linda Beach died.

      {¶3}    On April 20, 2015, appellee filed a complaint against appellant and Linda

Beach. Appellee, in its complaint, alleged that the two owed a total of $12,460.04 to

appellee for medical services. Of this amount, $12,103.27 was for services rendered to

Linda Beach and $357.13 for services rendered to appellant. Appellee sought judgment

in the amount of $12,460.46.

      {¶4}    Appellant filed an answer to the complaint and a suggestion of death on

June 4, 2015. Pursuant to    a Judgment Entry filed on October 23, 2015, the trial court

granted appellee’s Motion to Dismiss Linda Beach as a defendant.

      {¶5}    Thereafter, on November 23, 2015, appellee filed a Motion for Summary

Judgment. Appellee’s motion was supported by the affidavit of Rian Pierce, the supervisor

of appellee’s patient collections department, and an attached summary of appellant and

Linda Beach’s account. Appellant, on December 2, 2015, filed a combined Motion for

Judgment on the Pleadings/Summary Judgment and response to appellee’s Motion for

Summary Judgment. Appellee, in the same, argued that he was not required to pay for

the debts of his deceased wife if he was unable. Appellant argued that he was unable to

support himself on his fixed social security disability income and was incapable of paying

the debts of his deceased wife. Appellant further argued that appellee had failed to
Tuscarawas County, Case No. 2016 AP 05 0027                                              3


provide any evidence of the amounts owed and stated that he denied the amounts owed

and required formal proof of the alleged debts. Appellant supported his motion with his

own affidavit. Appellant, in his affidavit, stated that his sole support was $1,500.00 from

social security disability benefits for blindness, that he was retired and that the amounts

claimed to be owed in the complaint were not accurate. Appellee, in its December 11,

2015 response, attached an unauthenticated valuation from the Tuscarawas County

Auditor’s Office indicating that appellant was the sole owner of real property valued at

$112,190.

       {¶6}   The Magistrate, in a Decision filed on January 6, 2016, recommended that

appellee’s Motion for Summary Judgment be granted and that appellant’s Motion for

Judgment on the Pleadings and Motion for Summary Judgment be denied. The

Magistrate, in such Decision, found that appellee had demonstrated that appellant was

responsible for medical bills incurred as a result of treatment provided by appellee to

appellant and his spouse, that appellant had not supported his general denials with any

supporting documentation, and that appellant, in the statement of facts in his December

2, 2015 motions, admitted that both he and his deceased spouse had received medical

services from appellee that totaled $12,460.40.

       {¶7}   Appellant then filed written objections to the Magistrate’s Decision on

January 15, 2016. Appellant argued that the Magistrate had erred in finding that appellant

admitted to owing for the medical expenses of his late wife and in finding that appellee

had provided evidence of the amounts owed that were claimed in the complaint. Appellant

also argued that he was unable to pay for his deceased wife’s final medical expenses and

was not required to pay such debts pursuant to R.C. 3103.03.
Tuscarawas County, Case No. 2016 AP 05 0027                                                4


       {¶8}   Following an objection hearing on March 8, 2016, the trial court, as

memorialized in a Judgment Entry filed on April 15, 2016, overruled appellant’s objections

and approved and adopted the Magistrate’s Decision.

       {¶9}   Appellant now raises the following assignment of error on appeal:

       {¶10} I.   THE TRIAL COURT ERRED WHEN IT GRANTED APPELLEE’S

MOTION FOR SUMMARY JUDGMENT AND DENIED APPELLANT’S MOTION FOR

SUMMARY JUDGMENT.

                                                  I

       {¶11} Appellant, in his sole assignment of error, argues that the trial court erred in

granting appellee’s Motion for Summary Judgment and denying appellant’s Motion for

Summary Judgment. We disagree.

       {¶12} We refer to Civ.R. 56(C) in reviewing a motion for summary judgment which

provides, in pertinent part:

              Summary judgment shall be rendered forthwith if the

              pleadings, depositions, answers to interrogatories, written

              admissions, affidavits, transcripts of evidence, and written

              stipulations of fact, if any, timely filed in the action, show that

              there is no genuine issue as to any material fact and that the

              moving party is entitled to judgment as a matter of law.* * * A

              summary judgment shall not be rendered unless it appears

              from such evidence or stipulation, and only from the evidence

              or stipulation, that reasonable minds can come to but one

              conclusion and that conclusion is adverse to the party against
Tuscarawas County, Case No. 2016 AP 05 0027                                                5


              whom the motion for summary judgment is made, that party

              being entitled to have the evidence or stipulation construed

              most strongly in the party's favor.

       {¶13} The moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record before the trial

court, which demonstrate the absence of a genuine issue of fact on a material element of

the nonmoving party's claim. Dresher v. Burt, 75 Ohio St.3d 280, 292, 1996–Ohio–107,

662 N.E.2d 264. The nonmoving party then has a reciprocal burden of specificity and

cannot rest on the allegations or denials in the pleadings, but must set forth specific facts

by the means listed in Civ.R. 56(C) showing that a triable issue of fact exists. Mitseff v.

Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d 798, 801 (1988).

       {¶14} Pursuant to the above rule, a trial court may not enter summary judgment if

it appears a material fact is genuinely disputed. Vahila v. Hall, 77 Ohio St.3d 421, 429,

1977–Ohio–259, 674 N.E.2d 1164, citing Dresher v. Burt, supra.

       {¶15} Appellee, in the case sub judice, argues that the appellant is liable for the

medical debts of his deceased wife pursuant to R.C. 3103.03. R.C. 3103.03 states, in

relevant part, as follows:

              (A)    Each married person must support the person's self

              and spouse out of the person's property or by the person's

              labor. If a married person is unable to do so, the spouse of the

              married person must assist in the support so far as the spouse

              is able. The biological or adoptive parent of a minor child must
Tuscarawas County, Case No. 2016 AP 05 0027                                       6


            support the parent's minor children out of the parent's property

            or by the parent's labor….

             (C) If a married person neglects to support the person's

             spouse in accordance with this section, any other person, in

             good faith, may supply the spouse with necessaries for the

             support of the spouse and recover the reasonable value of

             the necessaries supplied from the married person who

             neglected to support the spouse unless the spouse

             abandons that person without cause. (Emphasis added)

      {¶16} As noted by the court in Fulton County Health Center v. Jones, 6th Dist.

Fulton No. F-07-013, 2007-Ohio-6523 at paragraph 18:

            R.C. 3103.03 is clear and must be enforced as written. Ohio

            State Univ. Hosp. v. Kincaid (1990), 48 Ohio St.3d 78, 80, 549

            N.E.2d 517. Each spouse has the statutory duty to support the

            other spouse and that duty is a “mutual and equal obligation.”

            Fulton Cty. Health Ctr. v. Underwood (1995), 100 Ohio App.3d

            451, 453, 654 N.E.2d 354, citing Kincaid. Medical expenses

            are “necessaries and, as such, are included in any definition

            of ‘support.’ ” Kincaid at 80, 549 N.E.2d 517. No contract is

            required for the trial court's determination of spousal liability

            under R.C. 3103.03. Underwood at 425.

      {¶17} See also Orchard Villa v. Suchomma, 6th Dist. Lucas No. L–12–1213,

2013–Ohio–3186.
Tuscarawas County, Case No. 2016 AP 05 0027                                              7

      {¶18} In Kinkaid, supra, the hospital brought an action against the surviving

spouse for payment of medical services rendered to her husband before his death. The

Ohio Supreme Court held that, pursuant to R.C. 3103.03, the wife was obligated to pay

the hospital, provided she was able, because her husband's assets at the time of his

death were insufficient to pay the medical expenses.

      {¶19} Thus, appellant is obligated to pay the medical expenses at issue in this

case provided that he is able to do so. Appellant maintains that he is unable to pay the

same because he is retired and is receiving $1,500.00 a month in social security disability

benefits as a result of blindness. However, as noted by appellee, R.C. 3103.03(A) also

refers to a person’s “property.” Appellant, in the case sub judice, owns real property

valued at over $100,000 free and clear. He acquired his deceased wife’s ½ interest in the

same upon her death via a joint and survivorship deed. Appellant, at the objection

hearing, acknowledged that he owed such real property. As noted by appellee, while

appellant argues in his brief that, pursuant to R.C. 2329.66, appellee cannot now place

a lien on appellant’s real property and would have had to have proceeded against Linda

Beach prior to her death in order to do so, appellant has failed to cite to any case law

supporting his argument.

       {¶20} Appellant also contends that the trial court erred when it granted appellee’s

Motion for Summary Judgment without verifying the amounts owed by the deceased to

appellee. Appellee, in support of its motion, attached an affidavit from Rian Pierce, the

supervisor of appellee’s patient collections department, along with an attached summary

of accounts showing that the amount owed by Linda Beach was $12,103.27. Appellant,
Tuscarawas County, Case No. 2016 AP 05 0027                                                  8


in response, filed an affidavit stating that the “amounts claimed to be owed in the

Complaint are not accurate.”

       {¶21} However, as noted by the trial court, appellant “submitted no evidentiary

material on these issues [the accuracy of the bills] with his memorandum in opposition to

summary judgment, nor has he directed our attention to any point in the record which

would give rise to a genuine issue of material fact. Appellant rests on mere allegations.”

       {¶22} Appellant, in his brief, finally argues that he is being treated differently

because he was married to the deceased when her debts occurred. Appellant argues that

he is being discriminated against under the Fourteenth Amendment.

       {¶23} However, appellant did not raise such issue in the trial court. It is well-settled

that issues not raised in the trial court may not be raised for the first time on appeal; such

issues are deemed waived. Schottenstein v. Schottenstein, Franklin App. No. 02AP–842,

2003–Ohio–5032, ¶ 8, citing State v. Burge, 88 Ohio App.3d 91, 93, 623 N.E.2d 146 (10th

Dist. 1993).

       {¶24} Based on the foregoing, we find that the trial court did not err in granting

appellee’s Motion for Summary Judgment while denying that filed by appellant.

       {¶25} Appellant’s sole assignment of error is overruled.
Tuscarawas County, Case No. 2016 AP 05 0027                                   9



      {¶26} Accordingly, the judgment of the New Philadelphia Municipal Court is

affirmed.

By: Baldwin, J.

Gwin, J. and

Hoffman, J. concur.